Title: To Alexander Hamilton from William Seton, [18 February 1794]
From: Seton, William
To: Hamilton, Alexander



[New York, February 18, 1794]
My Dear sir

The enclosed I have just received from Mr. Church with a very polite Letter to myself. He did not then know of the purchases I had made for him, but I am sure they will be satisfactory—the price of Shares still ⟨con⟩tinues at 13 to 13½ ⅌ Cent & Exchange about 5 ⅌ Cent. ⟨I hope to⟩day or tomorrow to receive a few lines from you ⟨on the su⟩bject.
I am with the greatest esteem & respect   Dear sir   Your Obliged Obedt Sert

Wm Seton
New York 18 Feby 94
Alexr. Hamilton Esqr.

